Exhibit 10.1

 

FIRST AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT OF

STRATEGIC HOTEL FUNDING, L.L.C.

 

This First Amendment o Limited Liability Company Agreement of SHC Funding,
L.L.C. (this “Amendment”), dated as of March 15, 2005, is entered into by
Strategic Hotel Capital, Inc., a Maryland corporation, as managing member (the
“Managing Member”), of Strategic Hotel Funding, L.L.C. (the “Company”), for
itself and on behalf of the members of the Company.

 

WHEREAS, Section 4.2(b) of the Limited Liability Company Agreement of the
Company (as heretofore amended, the “Operating Agreement”) provides that the
Managing Member may issue additional Membership Units or other Membership
Interest in one or more classes, or one or more series of any such classes, with
such voting powers, full or limited, or no voting powers, and such designations,
preferences and relative, participating, optional or other special rights, and
qualifications, limitations or restrictions thereof, including voting powers,
designations, preferences and relative, participating, optional or other special
rights, and qualifications, limitations or restrictions senior to Non-Managing
Membership Interests; provided, that (x) the additional Membership Interests are
issued in connection with an issuance of shares of the Managing Member, which
shares have designations, preferences and other rights of the additional
Membership Interests issued to the Managing Member and (y) the Managing Member
shall make a Capital Contribution to the Company in an amount equal to the net
proceeds raised in connection with the issuance of such shares of the Managing
Member;

 

WHEREAS, the Managing Member has entered into a Purchase Agreement dated as of
March 9, 2005, pursuant to which the Managing Member has agreed to issue shares
of a newly created series of preferred stock, designated Series A Cumulative
Redeemable Preferred Stock (the “Series A Preferred Stock”); and

 

WHEREAS, pursuant to the authority granted to the Managing Member pursuant to
Section 4.2 and Section 14.1(b) of the Operating Agreement, the Managing Member
desires to amend the Operating Agreement (i) to establish a new class of Units,
to be entitled Series A Cumulative Redeemable Preferred Units (the “Series A
Preferred Units”), and to set forth the designations, rights, powers,
preferences and duties of such Series A Preferred Units, which are substantially
the same as those of the Series A Preferred Stock, and (ii) to make certain
other changes to the Operating Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing Member hereby amends the Operating Agreement, as follows:

 

1. The Managing Member hereby establishes an additional class of Membership
Units entitled “Series A Cumulative Redeemable Preferred Units” (the “Series A
Preferred Units”). Series A Preferred Units shall have the designations,
preferences, rights, powers and duties as set forth in Exhibit A hereto.

 

2. The Operating Agreement is hereby amended by attaching to Exhibit C thereto
the Exhibit A attached hereto.



--------------------------------------------------------------------------------

All capitalized terms used in this Amendment and not otherwise defined shall
have the meanings assigned in the Operating Agreement.

 

Except as modified herein, all terms and conditions of the Operating Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

STRATEGIC HOTEL CAPITAL, INC.,

as Managing Member

Strategic Hotel Funding, L.L.C.

By:

 

/S/    JAMES E. MEAD

--------------------------------------------------------------------------------

Name:

 

James E. Mead

Title:

 

Executive Vice President

 

2



--------------------------------------------------------------------------------

Exhibit A

 

MEMBERSHIP UNIT DESIGNATION OF

8.50% SERIES A CUMULATIVE REDEEMABLE MEMBERSHIP UNITS

 

The following membership unit designation (this “Membership Unit Designation”)
is a statement of the designations, qualifications, special or relative rights
and privileges of the 8.50% Series A Cumulative Redeemable Preferred Units of
Strategic Hotel Funding, L.L.C. (the “Company”).

 

Capitalized terms used but not otherwise defined in this Membership Unit
Designation shall have the same meanings ascribed to them in the Company’s
Limited Liability Company Agreement, dated as of June 29, 2004, and any
amendments thereto (collectively, the “Operating Agreement”).

 

Section 1. Number of Preferred Units And Designation. A series of Membership
Units, designated as 8.50% Series A Cumulative Redeemable Preferred Units (the
“Series A Preferred Units”), is hereby established. The number of Series A
Preferred Units shall be 4,600,000, which number may be decreased (but not below
the number thereof then outstanding) from time to time by the Managing Member.

 

Section 2. Definitions.

 

“Articles Supplementary for the Series A Preferred Stock” shall mean the
Articles Supplementary Establishing and Fixing the Rights and Preferences of a
Series of Shares of Preferred Stock as 8.50% Series A Cumulative Redeemable
Preferred Stock.

 

“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in The City of
New York are authorized or required by law, regulation or executive order to
close.

 

“Series A Preferred Stock” shall mean the 8.50% Series A Cumulative Redeemable
Preferred Stock of the Managing Member, par value $0.01 per share.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York City, New
York are not required to be open.

 

“Distribution Payment Date” shall mean the last calendar day of March, June,
September and December in each year, commencing on June 30, 2005; provided,
however, that if any Distribution Payment Date falls on any day other than a
Business Day, the distribution payment due on such Distribution Payment Date
shall be paid on the Business Day immediately following such Distribution
Payment Date and no interest or other sum shall accumulate or be paid on the
amount so payable for the period after such Distribution Payment Date to such
next Business Day.

 

“Distribution Periods” shall mean quarterly distribution periods commencing on
January 1, April 1, July 1 and October 1 of each year and ending on and
including the day preceding the first day of the next succeeding Distribution
Period (other than the initial

 



--------------------------------------------------------------------------------

Distribution Period, which shall commence on the Issue Date and end on and
include June 30, 2005, and other than the Distribution Period during which any
Series A Preferred Units shall be redeemed pursuant to Section 5, which shall
end on and include the date fixed for redemption with respect to the Series A
Preferred Units being redeemed).

 

“Fully Junior Units” shall mean the common Membership Units and any other class
or series of Membership Units of the Company now or hereafter issued and
outstanding over which the Series A Preferred Units have preference or priority
in both (i) the payment of distributions and (ii) the distribution of assets on
any liquidation, dissolution or winding up of the Company.

 

“Issue Date” shall mean March 16, 2005.

 

“Junior Units” shall mean the common Membership Units and any other class or
series of Membership Units of the Company now or hereafter issued and
outstanding over which the Series A Preferred Units have preference or priority
in the payment of distributions or in the distribution of assets on any
liquidation, dissolution or winding up of the Company and, unless the context
clearly indicates otherwise, shall include Fully Junior Units.

 

“Parity Units” shall have the meaning set forth in paragraph (b) of Section 6.

 

“Person” shall mean any individual, firm, partnership, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of such entity.

 

“Series A Preferred Units” shall have the meaning set forth in Section 1 hereof.

 

“set apart for payment” shall be deemed to include, without any action other
than the following: the recording by the Company in its accounting ledgers of
any accounting or bookkeeping entry which indicates, pursuant to an
authorization by the Managing Member and a declaration of distributions or other
distribution by the Company, the allocation of funds to be so paid on any series
or class of shares of Membership Units of the Company; provided, however, that
if any funds for any class or series of Junior Units or any class or series of
shares of Membership Units ranking on a parity with the Series A Preferred Units
as to the payment of distributions are placed in a separate account of the
Company or delivered to a disbursing, paying or other similar agent, then “set
apart for payment” with respect to the Series A Preferred Units shall mean
placing such funds in a separate account or delivering such funds to a
disbursing, paying or other similar agent.

 

Section 3. Distributions.

 

(a) The holders of Series A Preferred Units shall be entitled to receive, when,
as and if authorized by the Board of Directors, distributions payable in cash in
an amount per unit equal to 8.50% of the liquidation preference per annum
(equivalent to $2.125 per unit annum), except as provided in Section 3(b). Such
distributions shall begin to accrue and shall be fully cumulative from the Issue
Date, whether or not in any Distribution

 

2



--------------------------------------------------------------------------------

Period or Periods there shall be funds of the Company legally available for the
payment of such distributions, and shall be payable quarterly, when, as and if
authorized by the Managing Member, in arrears on Distribution Payment Dates,
commencing on the first Distribution Payment Date after the Issue Date. Each
such distribution shall be payable in arrears to the holders of record of Series
A Preferred Units, as they appear on the records of the Company at the close of
business on such record dates, not less than 10 nor more than 50 days preceding
such Distribution Payment Dates thereof, as shall be fixed by the Managing
Member. Accrued and unpaid distributions on the Series A Preferred Units for any
past Distribution Periods may be declared and paid at any time and for such
interim periods, without reference to any regular Distribution Payment Date, to
holders of record on such date, not less than 10 nor more than 50 days preceding
the payment date thereof, as may be fixed by the Managing Member.

 

(b) The amount of distributions payable for each full Distribution Period for
the Series A Preferred Units shall be computed by dividing the annual
distribution rate by four. The amount of dividends payable for the initial
Distribution Period, or any other period shorter or longer than a full
Distribution Period, on the Series A Preferred Units shall be computed on the
basis of twelve 30-day months and a 360-day year. Holders of Series A Preferred
Units shall not be entitled to any dividends, whether payable in cash, property
or stock, in excess of cumulative dividends, as herein provided, on the Series A
Preferred Units. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on the Series A
Preferred Units that may be in arrears.

 

(c) So long as any Series A Preferred Units are outstanding, no full
distributions, except as described in the immediately following sentence, shall
be declared or paid or set apart for payment on any class or series of Parity
Units, as to distributions, for any period unless full cumulative distributions
have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof set apart for such payment on the Series A
Preferred Units for all past Distribution Periods terminating on or prior to the
distribution payment date on such class or series of Parity Units. When
distributions are not paid in full (or a sum sufficient for such full payment is
not so set apart), as aforesaid, all distribution declared upon the Series A
Preferred Units and all distributions declared upon any other class or series of
Parity Units, as to distributions, shall be declared ratably in proportion to
the respective amounts of distributions accumulated and unpaid on the Series A
Preferred Units and accumulated and unpaid on such Parity Units.

 

(d) So long as any Series A Preferred Units are outstanding, no distributions
(other than distributions paid solely in shares of, or options, warrants or
rights to subscribe for or purchase shares of, Fully Junior Units) shall be
declared or paid or set apart for payment or other distribution declared or made
upon Junior Units, nor shall any Junior Units or Parity Units be redeemed,
purchased or otherwise acquired for any consideration (or any moneys be paid to
or made available for a sinking fund for the redemption of any Junior Units or
Parity Units) by the Company, directly or indirectly (except by conversion into
or exchange for Fully Junior Units), unless in each case (i) the full cumulative
distributions on all outstanding Series A

 

3



--------------------------------------------------------------------------------

Preferred Units and any other Parity Units of the Company shall have been paid
or declared and set apart for payment for all past Distribution Periods with
respect to the Series A Preferred Units and all past distribution periods with
respect to such Parity Units and (ii) sufficient funds shall have been paid or
declared and set apart for the payment of the distribution for the current
Distribution Period with respect to the Series A Preferred Units and the current
distribution period with respect to such Parity Units. Any distribution payment
on the Series A Preferred Units shall first be credited against the earliest
accrued but unpaid distribution due which remains payable.

 

(e) No distributions on Series A Preferred Units shall be authorized by the
Board of Directors of the Corporation or declared and paid or set apart for
payment by the Corporation at such time as the terms and provisions of any
agreement of the Corporation, including any agreement relating to its
indebtedness for borrowed money, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such declaration or payment shall be restricted or prohibited by law.

 

Section 4. Liquidation Preference.

 

(a) In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, before any payment or distribution of the
assets of the Company (whether capital or surplus) shall be made to or set apart
for the holders of Junior Units, as to the distribution of assets on any
liquidation, dissolution or winding up of the Company, the holders of the Series
A Preferred Units shall be entitled to receive Twenty-Five Dollars ($25.00) per
Series A Preferred Unit plus an amount equal to all distributions (whether or
not earned or declared) accrued and unpaid thereon to the date of final
distribution to such holders; but such holders shall not be entitled to any
further payment. If, upon any liquidation, dissolution or winding up of the
Company, the assets of the Company, or proceeds thereof, distributable among the
holders of the Series A Preferred Units shall be insufficient to pay in full the
preferential amount aforesaid and liquidating payments on any other shares of
any class or series of Parity Units, as to the distribution of assets on any
liquidation, dissolution or winding up of the Company, then such assets, or the
proceeds thereof, shall be distributed among the holders of Series A Preferred
Units and any such other Parity Units ratably in accordance with the respective
amounts that would be payable on such Series A Preferred Units and any such
other Parity Units if all amounts payable thereon were paid in full. For the
purposes of this Section 4, (i) a consolidation or merger of the Company with
one or more corporations, real estate investment trusts or other entities, (ii)
a sale, lease or transfer of all or substantially all of the Company’s assets or
(iii) a statutory share exchange shall not be deemed to be a liquidation,
dissolution or winding up, voluntary or involuntary, of the Company.

 

(b) Subject to the rights of the holders of shares of any series or class or
classes of Membership Units ranking on a parity with or prior to the Series A
Preferred Units upon liquidation, dissolution or winding up, upon any
liquidation, dissolution or winding up of the Company, after payment shall have
been made in full to the holders of

 

4



--------------------------------------------------------------------------------

the Series A Preferred Units, as provided in this Section 4, any other series or
class or classes of Junior Units shall, subject to the respective terms and
provisions (if any) applying thereto, be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Series A Preferred
Units shall not be entitled to share therein.

 

(c) In determining whether a distribution (other than upon voluntary or
involuntary liquidation), by distribution, redemption or other acquisition of
Membership Units of the Company or otherwise, is permitted under the Delaware
law, amounts that would be needed, if the Company were to be dissolved at the
time of distribution, to satisfy the preferential rights upon dissolution of
holders of Series A Preferred Units shall not be added to the Company’s total
liabilities.

 

Section 5. Redemption. In connection with the redemption by the Managing Member
of any of shares of Series A Preferred Stock in accordance with the provisions
of the Articles Supplementary of the Series A Preferred Stock, the Company shall
provide cash to the Managing Member for such purpose which shall be equal to the
redemption price (as set forth in the Articles Supplementary of the Series A
Preferred Stock), plus all distributions accumulated and unpaid to the
Redemption Date (as defined in the Articles Supplementary of the Series A
Preferred Stock), and one Series A Preferred Unit shall be concurrently redeemed
with respect to each share of Series A Preferred Stock so redeemed by the
Managing Member. From and after the applicable Redemption Date (as defined in
the Articles Supplementary of the Series A Preferred Stock), the Series A
Preferred Units so redeemed shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series A
Preferred Units shall cease. Any Series A Preferred Units so redeemed may be
reissued to the Managing Member at such time as the Managing Member reissues a
corresponding number of shares of Series A Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the Managing Member to the
Company of the proceeds from such reissuance of shares of Series A Preferred
Stock.

 

Section 6. Ranking. Any class or series of Membership Units of the Corporation
shall be deemed to rank:

 

(a) prior to the Series A Preferred Units, as to the payment of distributions
and as to distribution of assets upon liquidation, dissolution or winding up, if
the holders of such class or series shall be entitled to the receipt of
distributions or of amounts distributable upon liquidation, dissolution or
winding up, as the case may be, in preference or priority to the holders of
Series A Preferred Units;

 

(b) on a parity with the Series A Preferred Units, as to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, whether or not the distribution rates, distribution payment dates or
redemption or liquidation prices per unit thereof be different from those of the
Series A Preferred Units, if the holders of such class or series and the Series
A Preferred Units shall be entitled to the receipt of distributions and of
amounts distributable upon liquidation, dissolution or winding up in proportion
to their respective amounts of accrued and unpaid dividends per unit or
liquidation preferences, without preference or priority one over the other
(“Parity Units”);

 

5



--------------------------------------------------------------------------------

(c) junior to the Series A Preferred Units, as to the payment of distributions
or as to the distribution of assets upon liquidation, dissolution or winding up,
if such class or series shall be Junior Units; and

 

(d) junior to the Series A Preferred Units, as to the payment of distributions
and as to the distribution of assets upon liquidation, dissolution or winding
up, if such class or series shall be Fully Junior Units.

 

Section 7. Voting. Except as required by applicable law, the holders of the
Series A Preferred Units, in their capacity as such, shall have no voting
rights.

 

Section 8. Limitation on Ownership. The Series A Preferred Units shall be owned
and held solely by the Managing Member.

 

Section 9. Sinking Fund. The Series A Preferred Units shall not be entitled to
the benefits of any retirement or sinking fund.

 

Section 10. Conversion. The Series A Preferred Units are not convertible into or
exchangeable for any other property or securities of the Company.

 

Section 11. Allocations. The Company’s items of income, gain, loss and deduction
shall be allocated to the holders of the holders of Series A Preferred Units and
the other Members for each taxable year (or portion thereof) as provided herein
below:

 

(a) After giving effect to the special allocations set forth in Sections 6.2 and
6.3 of the Operating Agreement, Net Income shall be allocated to the Members as
follows:

 

(i) first, to the holders of Series A Preferred Units and the holders of any
Parity Units pro rata in proportion to the aggregate Net Losses allocated to
each such class of holders pursuant to Section 11(b)(ii) for all prior taxable
years (and within each such class of Membership Units, pro rata with respect to
each Membership Unit of such class), until the aggregate Net Income allocated to
such holders pursuant to this Section 11(a)(i) for the current and all prior
taxable years is equal to the aggregate Net Losses allocated to such holders
pursuant to Section 11(b)(ii) for all prior taxable years;

 

(ii) second, to the holders of Series A Preferred Units and the holders of any
Parity Units pro rata in proportion to the respective amounts of distributions
accumulated on the Series A Preferred Units and on such Parity Units up to the
last day of the current taxable year (or portion thereof) (and within each such
class of Membership Units, pro rata with respect to each Membership Unit of such
class), until the aggregate Net Income allocated to such holders pursuant to
this Section 11(a)(ii) for the current and all prior taxable years is equal to
the aggregate amount of distributions accumulated on the Series A Preferred
Units and on such Parity Units up to the last day of the current taxable year
(or portion thereof); and

 

6



--------------------------------------------------------------------------------

(iii) third, to the holders of Junior Units in accordance with the rights of
each class of Junior Units.

 

(b) After giving effect to the special allocations set forth in Sections 6.2 and
6.3 of the Operating Agreement, Net Losses shall be allocated to the Members as
follows:

 

(i) first, to the holders of Junior Units in the reverse order of the priorities
of each class of Junior Units; provided that Net Losses shall not be allocated
to such holders to the extent that such allocation would cause any holder of
Junior Units to have an Adjusted Capital Account Deficit at the end of such
taxable year (or portion thereof) (or increase any existing Adjusted Capital
Account Deficit); and

 

(ii) second, to the holders of Series A Preferred Units and the holders of any
Parity Units pro rata in proportion to the number of Membership Units of each
such class; provided that Net Losses shall not be allocated to such holders to
the extent that such allocation would cause any holder of Series A Preferred
Units or Parity Units to have an Adjusted Capital Account Deficit at the end of
such taxable year (or portion thereof) (or increase any existing Adjusted
Capital Account Deficit).

 

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Membership Unit Designation has been duly executed by
the Managing Member on behalf of the Company as of the day and year set forth
below.

 

Dated: March 15, 2005

  MANAGING MEMBER     STRATEGIC HOTEL CAPITAL, INC.     By:  

/S/    JAMES E. MEAD

--------------------------------------------------------------------------------

    Name:  

James E. Mead

    Title:  

Executive Vice President